Opinion issued August 5, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00446-CR
____________

TRACY LYNN SILDA
aka TRACY LYNN CULPEPPER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 28,851



 
MEMORANDUM  OPINION
               We abated the above-referenced appeal and remanded the case to the trial
court for an indigency hearing on July 15, 2004.  Among the issues the trial judge was
to consider was whether appellant desired to pursue the appeal.  The trial court
conducted the hearing on July 22, 2004, and a supplemental reporter’s record has
been filed in this Court.  At the hearing, appellant stated that she wished to dismiss
this appeal.  Along with the supplemental record, the trial court sent the Clerk of this
Court a letter to which he attached a copy of appellant’s written motion to dismiss
appeal that she signed in the trial court on the hearing date.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal in this Court, as required by Rule 42.2(a).  See Tex. R. App.
P. 42.2(a).  However, given appellant’s expressed desire to forego pursuit of her
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued
a decision.  Accordingly, the appeal is dismissed.
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).